              Case 3:17-cv-00485-WHO Document 228 Filed 05/13/19 Page 1 of 2




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   JESSE C. SMITH, State Bar #122517
     Chief Assistant City Attorney
 3   RONALD P. FLYNN, State Bar #184186
     Chief Deputy City Attorney
 4   YVONNE R. MERÉ, State Bar #173594
     Chief of Complex and Affirmative Litigation
 5   TARA M. STEELEY, State Bar #231775
     SARA J. EISENBERG, State Bar #269303
 6   AILEEN M. McGRATH, State Bar #280846
     NEHA GUPTA, State Bar #308864
 7   Deputy City Attorneys
     City Hall, Room 234
 8   1 Dr. Carlton B. Goodlett Place
     San Francisco, California 94102-4602
 9   Telephone:     (415) 554-4748
     Facsimile:     (415) 554-4715
10   E-Mail:        brittany.feitelberg@sfcityatty.org

11   Attorneys for Plaintiff
     CITY AND COUNTY OF SAN FRANCISCO
12

13

14                                        UNITED STATES DISTRICT COURT

15                                       NORTHERN DISTRICT OF CALIFORNIA

16    CITY AND COUNTY OF SAN                             Case No. 3:17-cv-00485-WHO
      FRANCISCO,
17                                                       NOTICE OF DISASSOCIATION OF
              Plaintiff,                                 COUNSEL
18
              vs.
19                                                       Date Filed: January 31, 2017
      DONALD J. TRUMP, President of the United
20    States, UNITED STATES OF AMERICA,
      ELAINE DUKE, Acting Secretary of United
21    States Department of Homeland Security,
      JEFFERSON B. SESSIONS III, Attorney
22    General of the United States, DOES 1-100,

23            Defendants.

24

25

26

27

28
      Ntc of Disassociation of Counsel                                          N:\CXLIT\LI2017\171027\01347281.docx
      Case No. 17-00485 WHO
             Case 3:17-cv-00485-WHO Document 228 Filed 05/13/19 Page 2 of 2




 1   TO ALL PARTIES, THEIR COUNSEL OF RECORD, AND TO THIS COURT:

 2          NOTICE IS HEREBY GIVEN that Deputy City Attorney Matthew S. Lee is no longer counsel

 3   of record for Plaintiff CITY AND COUNTY OF SAN FRANCISCO in this case.

 4          Please remove the following from your service list.

 5                           MATTHEW S. LEE, State Bar #295247
                             Deputy City Attorney
 6                           1 Dr. Carlton B. Goodlett Place
                             City Hall, Room 234
 7                           San Francisco, California 94102-4682
                             Telephone:     (415) 554-4677
 8                           Facsimile:     (415) 554-4699
                             E-Mail:        matthew.s.lee@sfcityatty.org
 9
            The Office of the City Attorney and the remaining listed counsel remain counsel of record for
10
     Plaintiff CITY AND COUNTY OF SAN FRANCISCO.
11

12   Dated: May 13, 2019
13                                                DENNIS J. HERRERA
                                                  City Attorney
14                                                JESSE C. SMITH
                                                  RONALD P. FLYNN
15                                                YVONNE R. MERÉ
                                                  TARA STEELEY
16                                                SARA J. EISENBERG
                                                  AILEEN M. McGRATH
17                                                NEHA GUPTA
18                                                Deputy City Attorneys
19

20

21                                             By: /s/ Sara J. Eisenberg
                                                  SARA J. EISENBERG
22                                                Deputy City Attorney

23                                                Attorneys for Plaintiff
                                                  CITY AND COUNTY OF SAN FRANCISCO
24

25

26

27

28
     Ntc of Disassociation of Counsel                     1                   N:\CXLIT\LI2017\171027\01347281.docx
     Case No. 17-00485 WHO
